Citation Nr: 0418156	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-06 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as depression.  

2.  Whether new and material evidence has been presented to 
grant service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1976, and from February 1978 to January 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of a Regional 
Office of the Department of Veterans Affairs, which denied 
service connection for a psychiatric disability and for a 
bilateral foot disability.  He responded with a March 2002 
Notice of Disagreement, and was sent a January 2003 Statement 
of the Case.  He then filed a March 2003 VA Form 9, 
perfecting his appeal of these issues.  

The issue of entitlement to service connection for a 
psychiatric disability will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

Lastly, the Board notes that, in the February 2002 rating 
decision, the RO characterized the issue in this case as that 
of entitlement to service connection, and finds that, by its 
silence, the RO apparently conceded that the veteran had 
submitted sufficient evidence to reopen the claim of 
entitlement to service for a feet condition, which was 
previously denied in a February 1996 Board decision.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in a matter such as this, the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claim, 
regardless of the RO's actions.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Therefore, the issue currently before 
the Board is whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a bilateral foot disability.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  In a February 1996 decision, the Board denied the 
veteran's claim for service connection for a bilateral foot 
disability.  This decision is final.
 
3.  Evidence submitted since the February 1996 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of that claim.  


CONCLUSIONS OF LAW

1.  The February 1996 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received since the February 1996 Board 
decision is not new and material and the claim of service 
connection for a bilateral foot disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 2003 
Statement of the Case and November 2001 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has not reported receiving 
any recent medical care for his feet from the VA, and 
therefore no such records were obtained.  Likewise, no 
private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  For 
these reasons, his appeals are ready to be considered on the 
merits.  

Finally, in Pelegrini v. Principi,  17 Vet. App. 412 (2003), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Upon 
review of the claims folder, the Board notes that the veteran 
was supplied with a letter explaining the changes in the law 
pursuant to the VCAA in November 2001, before the February 
2002 rating decision.

The veteran seeks service connection for a bilateral foot 
disability.  The Board notes first that this claim was 
initially denied by the Board in a February 1996 decision, 
and because this decision was not appealed, it is final.  
Thus, the claim cannot be reopened, absent the submission of 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156.  In its subsequent February 2002 rating 
decision, the RO continued to deny service connection for a 
bilateral foot disability without consideration of whether 
new and material evidence had been submitted.  In any such 
case, the Board is not bound by the RO's analysis of a claim, 
and indeed, must make a preliminary decision that new and 
material evidence has been presented before addressing the 
merits of the claim, as this step represents a mandatory 
jurisdictional requirement under 38 U.S.C.A. §§ 5108 and 7104 
(West 2002).  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
[citing Barnett v. Brown, 8 Vet. App. 1, 4, aff'd 83 F.3d 
1380 (Fed. Cir. 1996)].  Thus, veteran's claim for service 
connection for a bilateral foot disability must first be 
subject to scrutiny under 38 U.S.C.A. § 5108 (West 2002) and 
38 C.F.R. § 3.156 (2003); only if these legal requirements 
are met may it be considered on the merits.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For claims received prior to August 29, 
2001, as is the case here, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  (For claims filed on and after August 29, 
2001, new and material evidence is defined as set out at 66 
Fed. Reg. 45620, 45630 (August 29, 2001) and codified at 38 
C.F.R. § 3.156.  Since the matters currently before the Board 
were initiated in 2000, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In support of his application to reopen, the veteran has 
offered only his own contentions.  Because these contentions 
do not qualify as new and material evidence, his service 
connection claim for a bilateral foot disability must be 
denied.  

When the veteran's claim was initially denied by the Board in 
February 1996, the Board found that while the veteran was 
treated for blisters in service, this injury was acute and 
transitory, with no evidence of residuals at the time of his 
December 1986 service separation examination.  Subsequent to 
that decision, the veteran has offered only his own 
contentions regarding the alleged onset of his current 
bilateral foot disabilities during military service.  
However, these assertions are not new, in that they were 
considered and rejected by the Board at the time of the 1996 
denial.  The Board noted that while the veteran alleged his 
current foot problems were the result of frostbite incurred 
during service, he was not medically qualified to offer 
medical opinions or diagnoses.  Moray v. Brown, 5 Vet. 
App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran has again alleged that he sustained 
bilateral frostbite of the feet during military service, and 
continues to have residuals thereof.  As noted above, this 
evidence is cumulative and redundant of evidence already 
considered and rejected by VA, and is not new, as defined by 
38 C.F.R. § 3.156.  Likewise, because the veteran, as a 
layperson, may not offer medical opinions to the Board, his 
claims are not material.  

In conclusion, the veteran has not presented any new and 
material evidence with which to reopen his previously-denied 
service connection claim for a bilateral foot disability.  
Therefore, his application to reopen this claim must be 
denied.  


ORDER

The veteran's application to reopen his service connection 
claim for a bilateral foot disability is denied.  


REMAND

The veteran seeks service connection for a psychiatric 
disability, claimed as depression.  According to his claim, 
and a June 2001 private medical report submitted therein, the 
veteran has been receiving psychiatric treatment at the 
Lakeview Center.  However, only one page of treatment records 
has been obtained thus far.  According to this evidence, the 
veteran is in group therapy with a "Dr. Shams", and he also 
takes medication.  VA is obligated to inform the veteran of 
any medical or lay evidence not already of record which is 
necessary to substantiate the pending claim.  38 U.S.C.A. 
§ 5103 (West 2002).  VA is also obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Because VA has been made aware of pertinent medical evidence 
not currently of record, this claim must be remanded in order 
for such evidence to be obtained and associated with the 
claims folder.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO should contact the veteran and 
request the names and other contact 
information of any medical care 
providers, either VA or private, who have 
treated him for his psychiatric 
disability subsequent to service, to 
include the psychiatric treatment records 
from the Lakeview Center and Dr. Shams.  
For all VA medical records identified by 
the veteran, the RO should obtain those 
records and associate them with the 
claims folder.  For any private medical 
records identified, the RO should request 
the veteran authorize the VA to obtain 
such records on his behalf.  In the 
alternative, the veteran may obtain and 
submit such records himself.  If any such 
records are unavailable for whatever 
reason, this fact should be noted for the 
record.  

If any of the private records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating the 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:

a)  The veteran should be scheduled to 
undergo a VA examination, conducted by a 
psychiatrist, to evaluate the nature, 
severity, and etiology of the claimed 
depression.  If no such disorder is found 
by the examiner, the examiner should so 
indicate.  The RO must make the claims 
file available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
conducted.  The examiner should review 
all of the veteran's medical records and 
history, including the service medical 
records and notations dated May 1974 and 
May 1979 describing diagnoses of 
situational reaction and adjustment 
reaction with schizoid personality.  
Following an examination of the veteran 
and a review of his medical records and 
history, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the currently 
claimed depression became manifest during 
active service or to a compensable degree 
within a one year period of his discharge 
from active service, is related to any 
in-service symptomatology, or is 
otherwise related to his active service.  
Additionally, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the claimed 
depression became manifest more than one 
year after the veteran's discharge from 
service, and/or is related to any post-
service event(s), injuries or diseases.  
If the etiology of the claimed depression 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
claimed depression.  

3.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and copies of 
the scheduling of examination 
notification or refusal to report notice, 
whichever applicable, should be obtained 
by the RO and associated with the claims 
folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
depression.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
C. TRUEBA-SESSING	
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



